The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #200, #202, #204, #206, #208, #210, #212, #214, #216, #218, #220, #222, #224, #280, #282, #284, #286, #288, #290, #292, #290a-d, #294 (para. [0177]-[0181], [0185]-[0188]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] recites a related application that has now matured into a patent the paragraph should be updated to include the issued patent number. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0171908 to Matheny (Matheny) in view of US 2013/0012813 to Sakaguchi (Sakaguchi) (both cited by applicant).
In reference to at least claim 1
Matheny teaches an intra-myocardial agent delivery device, system and method which discloses a method of treating an ischemic region of cardiac tissue of a heart of a subject, the method comprising the steps of: identifying a first injection site within a first area of cardiac tissue proximate to the ischemic region of cardiac tissue (e.g. Fig. 2) and operatively administering a therapeutically effective amount of a first composition comprising at least one angiogenic factor to the first injection site (e.g. Figs. 6-7, paragraphs [0020], [0059],[0117]), wherein the administration of the angiogenic factor induces growth of blood vessels and angiogenesis within the first area of cardiac tissue proximate to the ischemic region of cardiac tissue (e.g. Figs. 6-7, paragraphs [0020], [0059],[0117]). Matheny does not explicitly teach obtaining non-invasive image data of the subject, the non-invasive image data including a region of cardiac tissue and analyzing the image data to preoperatively identify at least one ischemic region of cardiac. 
Sakaguchi teaches an image processing apparatus and x-ray diagnostic apparatus which discloses obtaining non-invasive image data of a subject, the non-invasive image data including a region of cardiac tissue (e.g. paragraphs [0007],[0024],[0055],[0068]-[0070],[0073],[0074]) and analyzing the image data to preoperatively identify at least one ischemic region of cardiac (e.g. paragraphs [0007],[0024],[0055],[0068]-[0070],[0073],[0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matheny with the teachings of Sakaguchi to include obtaining non-invasive image data of a subject, the non-invasive image data including a region of cardiac tissue and analyzing the image data to preoperatively identify at least one ischemic region of cardiac in order to yield the predictable result of a non-invasive method for identifying the region of ischemic tissue before placing any devices for treatment to provide optimal treatment to the area of interest. 
In reference to at least claim 2
Matheny modified by Sakaguchi discloses wherein the first injection site is within the ischemic region of cardiac tissue (e.g. ‘908, Figs. 6-7, paragraphs [0020], [0059],[0117]). 
In reference to at least claim 3
Matheny modified by Sakaguchi discloses wherein the first injection site is directly adjacent to the ischemic region of cardiac tissue (e.g. ‘908, infracted region and/or pre-infracted region, Figs. 6-7, paragraphs [0020], [0059],[0117],[0152]).
In reference to at least claim 4
Matheny modified by Sakaguchi discloses wherein the first injection site is outside of the ischemic region of cardiac tissue (e.g. ‘908, infracted region and/or pre-infracted region, Figs. 6-7, paragraphs [0020], [0059],[0117],[0152]).
In reference to at least claim 5
Matheny modified by Sakaguchi teaches a method according to claim 1. Sakaguchi further discloses preoperatively identifying a second injection site within a second area of cardiac tissue, wherein the first injection site is within the ischemic region of cardiac tissue and the second injection site is outside of the ischemic region of cardiac tissue (e.g. paragraphs [0007], [0024], [0055], [0068]-[0070],[0073],[0074]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matheny with the teachings of Sakaguchi to include preoperatively identifying a second injection site within a second area of cardiac tissue, wherein the first injection site is within the ischemic region of cardiac tissue and the second injection site is outside of the ischemic region of cardiac tissue in order to yield the predictable result of a non-invasive method for identifying the region of ischemic tissue before placing any devices for treatment to provide optimal treatment to the area of interest. 
In reference to at least claim 6
Matheny modified by Sakaguchi discloses wherein the step of operatively administering the therapeutically effective amount of the first composition comprises injecting the therapeutically effective amount of the first composition into the first area of cardiac tissue from a location outside of the heart. (e.g. ‘908, drug reservoir outside the heart, Figs. 6-7, paragraphs [0020], [0034], [0036], [0141]-[0142], [0154]).
In reference to at least claim 7
Matheny modified by Sakaguchi discloses accessing the anatomical structure via a percutaneous path through an inner surface of a heart of the patient (e.g. ‘908, through the vasculature and into the heart to inject the agents directly into the effected tissue, paragraph [0026]).
In reference to at least claim 8
Matheny teaches an intra-myocardial agent delivery device, system and method which discloses a method of treating a patient having ischemic cardiac tissue resulting from diminished microvascular blood flow comprising: obtaining a composition comprising a carrier solution combined with an angiogenic growth factor (e.g. combination with one or more pharmaceutically acceptable carriers, Figs. 6-7, paragraphs [0020], [0059],[0117]-[0118]) and applying the composition to the anatomical structure of the patient proximate to the ischemic cardiac tissue, thereby inducing angiogenesis proximate to the composition (e.g. Figs. 6-7, paragraphs [0020], [0059],[0117]). Matheny does not explicitly teach obtaining non-invasive image data of cardiac tissue of the patient, analyzing the image data to identify the ischemic cardiac tissue. 
Sakaguchi teaches an image processing apparatus and x-ray diagnostic apparatus which discloses obtaining non-invasive image data of cardiac tissue of the patient (e.g. paragraphs [0007],[0024],[0055],[0068]-[0070],[0073],[0074]) and analyzing the image data to identify the ischemic cardiac tissue (e.g. paragraphs [0007],[0024],[0055],[0068]-[0070],[0073],[0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matheny with the teachings of Sakaguchi to include obtaining non-invasive image data of cardiac tissue of the patient, analyzing the image data to identify the ischemic cardiac tissue in order to yield the predictable result of a non-invasive method for identifying the region of ischemic tissue before placing any devices for treatment to provide optimal treatment to the area of interest. 
In reference to at least claim 9
Matheny modified by Sakaguchi discloses wherein at least a portion of the composition is applied within the ischemic cardiac tissue (e.g. ‘908, infracted region and/or pre-infracted region, Figs. 6-7, paragraphs [0020], [0059],[0117]). 
In reference to at least claim 10
Matheny modified by Sakaguchi discloses wherein at least a portion of the composition is applied outside of the ischemic cardiac tissue (e.g. ‘908, infracted region and/or pre-infracted region, Figs. 6-7, paragraphs [0020], [0059],[0117],[0152]).
In reference to at least claim 11
Matheny modified by Sakaguchi discloses wherein at least a first portion of the composition is applied within the ischemic cardiac tissue and at least a second portion of the composition is applied outside of the ischemic cardiac tissue (e.g. ‘908, infracted region and/or pre-infracted region, Figs. 6-7, paragraphs [0020], [0059],[0117],[0152]).
In reference to at least claim 12
Matheny modified by Sakaguchi discloses accessing the anatomical structure via a percutaneous path through an inner surface of a heart of the patient (e.g. ‘908, through the vasculature and into the heart to inject the agents directly into the effected tissue, paragraph [0026]).
In reference to at least claim 13
Matheny modified by Sakaguchi discloses accessing the anatomical structure via an outer surface of a heart of the patient (e.g. ‘908, Figs. 6-7).
In reference to at least claim 14
Matheny modified by Sakaguchi discloses wherein the carrier solution is capable of adhering to an anatomical structure of the patient (e.g. ‘908, combination with one or more pharmaceutically acceptable carriers, Figs. 6-7, paragraphs [0020], [0059],[0117]-[0118]).
In reference to at least claim 15
Matheny modified by Sakaguchi discloses wherein the composition is contained within a biodegradable membrane (e.g. ‘908, biodegradable material, paragraph [0160]). 
In reference to at least claim 16
Matheny teaches an intra-myocardial agent delivery device, system and method which discloses a method of treating a region of cardiac tissue in a subject, the method comprising the steps of: identifying at least one abnormality within a blood vessel supply to an at-risk region of cardiac tissue (e.g. Fig. 2) and operatively administering a therapeutically effective amount of a first composition comprising at least one angiogenic factor proximate to the at least one abnormality (e.g. Figs. 6-7, paragraphs [0020], [0059],[0117]), wherein the administration of the angiogenic factor induces growth of supplemental blood vessels proximate to the abnormality (e.g. Figs. 6-7, paragraphs [0020], [0059],[0117]). Matheny does not explicitly teach obtaining preoperative non-invasive image data of the subject, the preoperative non-invasive image data including a region of cardiac tissue and analyzing the preoperative non-invasive image data to preoperatively identify at least one at-risk region of cardiac tissue. 
Sakaguchi teaches an image processing apparatus and x-ray diagnostic apparatus which discloses obtaining preoperative non-invasive image data of the subject, the preoperative non-invasive image data including a region of cardiac tissue (e.g. paragraphs [0007],[0024],[0055],[0068]-[0070],[0073],[0074]) and analyzing the preoperative non-invasive image data to preoperatively identify at least one at-risk region of cardiac tissue and identify at least one abnormality within a blood vessel supply (e.g. paragraphs [0007],[0024],[0055],[0068]-[0070],[0073],[0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matheny with the teachings of Sakaguchi to include obtaining preoperative non-invasive image data of the subject, the preoperative non-invasive image data including a region of cardiac tissue and analyzing the preoperative non-invasive image data to preoperatively identify at least one at-risk region of cardiac tissue and identify at least one abnormality within a blood vessel supply in order to yield the predictable result of a non-invasive method for identifying the region of ischemic tissue before placing any devices for treatment to provide optimal treatment to the area of interest. 
In reference to at least claim 17
Matheny modified by Sakaguchi discloses wherein the step of administration of the angiogenic factor induces growth of blood vessels proximate to the abnormality (e.g. ‘908, Figs. 6-7, paragraphs [0020], [0059],[0117]), wherein at least a portion of the blood vessel supply to the at-risk region of cardiac tissue is redirected through the supplemental blood vessels (e.g. ‘908, Figs. 6-7, paragraphs [0020], [0059],[0117]).
In reference to at least claim 18
Matheny modified by Sakaguchi discloses wherein the abnormality is located within the at-risk region of cardiac tissue (e.g. ‘908, infracted region and/or pre-infracted region, Figs. 6-7, paragraphs [0020], [0059],[0117]). 
In reference to at least claim 19
Matheny modified by Sakaguchi discloses wherein the abnormality is located within the region of cardiac tissue (e.g. ‘908, infracted region and/or pre-infracted region, Figs. 6-7, paragraphs [0020], [0059],[0117],[0152]).
In reference to at least claim 20
Matheny modified by Sakaguchi teaches a method according to claim 16. Sakaguchi further discloses obtaining postoperative non-invasive image data of the subject, the post-operative non-invasive image data including the at-risk region of cardiac tissue, analyzing the post-operative non-invasive image data to identify any improvement in the blood vessel supply to the at-risk region of cardiac tissue (e.g. paragraphs [0007], [0024], [0055], [0068]-[0070], [0073], [0074]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matheny with the teachings of Sakaguchi to include obtaining postoperative non-invasive image data of the subject, the post-operative non-invasive image data including the at-risk region of cardiac tissue, analyzing the post-operative non-invasive image data to identify any improvement in the blood vessel supply to the at-risk region of cardiac tissue in order to yield the predictable result of a non-invasive method for identifying if the blood supply to the at-risk region of cardiac tissue is improving and/or to adjust placement of any devices for treatment to provide optimal treatment to the area of interest. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,966,610. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims in the instant application and the claims within U.S. Patent No. 10,966,610 recite almost identical methods for treating a patient having ischemic cardiac tissue, see chart below. The claims in the instant application are generic to the species claims within U.S. Patent No. 10,966,610, i.e. the entire scope of the claims in the instant application fall within the scope of the claims within U.S. Patent No. 10,966,610, see chart below for further explanation. The species claims within U.S. Patent No. 10,966,610 fully anticipate the claimed genus in the instant application, therefore a patent to the genus claims within the instant application would improperly extend the right to exclude granted by U.S. Patent No. 10,966,610 should the instant application issue as a patent after U.S. Patent No. 10,966,610, see MPEP 804. 

Instant application
US Patent No. 10,966,610
Analysis
1. A method of treating an ischemic region of cardiac tissue of a heart of a subject, the method comprising the steps of: obtaining non-invasive image data of the subject, the non-invasive image data including a region of cardiac tissue, analyzing the image data to preoperatively identify at least one ischemic region of cardiac tissue, preoperatively identifying a first injection site within a first area of cardiac tissue proximate to the ischemic region of cardiac tissue, wherein the first injection site is proximate the ischemic region of cardiac tissue, operatively administering a therapeutically effective amount of a first composition comprising at least one angiogenic factor to the first injection site, wherein the angiogenic factor is fibroblast growth factor-1 (FGF-1) and is provided in a dose of between about 2 and 20 micrograms per kilogram that reaches a C.sub.max in less than 1 hour and that at least one of: prevents relocation of myofibrils, glycogen loss, or mitochondrial swelling, and wherein the administration of the angiogenic factor induces growth of cardiac blood vessels and cardiac angiogenesis within the first area of cardiac tissue proximate to the ischemic region of cardiac tissue. 
1. A method of treating an ischemic region of cardiac tissue of a heart of a subject, the method comprising the steps of: obtaining non-invasive image data of the subject, the non-invasive image data including a region of cardiac tissue, analyzing the image data to preoperatively identify at least one ischemic region of cardiac tissue, preoperatively identifying a first injection site within a first area of cardiac tissue proximate to the ischemic region of cardiac tissue, wherein the first injection site is proximate the ischemic region of cardiac tissue, operatively administering a therapeutically effective amount of a first composition comprising at least one angiogenic factor to the first injection site, wherein the angiogenic factor is fibroblast growth factor-1 (FGF-1) and is provided in a dose of between about 2 and 20 micrograms per kilogram that reaches a C.sub.max in less than 1 hour and that at least one of: prevents relocation of myofibrils, glycogen loss, or mitochondrial swelling, and wherein the administration of the angiogenic factor induces growth of cardiac blood vessels and cardiac angiogenesis within the first area of cardiac tissue proximate to the ischemic region of cardiac tissue.
 Claim 1 of the instant application is fully anticipated by claim 1 of US Patent No. 10,966,610. The only difference being that claim 1 of US Patent No. 10,966,610 recites a specific angiogenic factor, i.e. fibroblast growth factor-1 (FGF-1), therefore claim 1 of the instant application is generic to species claim 1 within US Patent No. 10,966,610 and is fully anticipated by claim 1 within US Patent No. 10,966,610 .  
2. The method of claim 1, wherein the first injection site is within the ischemic region of cardiac tissue.
1. A method of treating an ischemic region of cardiac tissue of a heart of a subject, the method comprising the steps of: obtaining non-invasive image data of the subject, the non-invasive image data including a region of cardiac tissue, analyzing the image data to preoperatively identify at least one ischemic region of cardiac tissue, preoperatively identifying a first injection site within a first area of cardiac tissue proximate to the ischemic region of cardiac tissue, wherein the first injection site is proximate the ischemic region of cardiac tissue, operatively administering a therapeutically effective amount of a first composition comprising at least one angiogenic factor to the first injection site, wherein the angiogenic factor is fibroblast growth factor-1 (FGF-1) and is provided in a dose of between about 2 and 20 micrograms per kilogram that reaches a C.sub.max in less than 1 hour and that at least one of: prevents relocation of myofibrils, glycogen loss, or mitochondrial swelling, and wherein the administration of the angiogenic factor induces growth of cardiac blood vessels and cardiac angiogenesis within the first area of cardiac tissue proximate to the ischemic region of cardiac tissue.
See analysis above regarding claim 1 of the instant application. Claim 2 of the instant application is fully anticipated by claim 1 of US Patent No. 10,966,610. 
3. The method of claim 1, wherein the first infection site is directly adjacent to the ischemic region of cardiac tissue.
2. The method of claim 1, further comprising the step of preoperatively identifying a second injection site within a second area of cardiac tissue, wherein the first injection site is adjacent to the ischemic region of cardiac tissue and the second injection site is outside of the ischemic region of cardiac tissue.
See analysis above regarding claim 1 of the instant application. Claim 3 of the instant application is fully anticipated by claim 2 of US Patent No. 10,966,610.
5. The method of claim 1, further comprising the step of preoperatively identifying a second injection site within a second area of cardiac tissue, wherein the first injection site is within the ischemic region of cardiac tissue and the second injection site is outside of the ischemic region of cardiac tissue.
2. The method of claim 1, further comprising the step of preoperatively identifying a second injection site within a second area of cardiac tissue, wherein the first injection site is adjacent to the ischemic region of cardiac tissue and the second injection site is outside of the ischemic region of cardiac tissue.
See analysis above regarding claim 1 of the instant application. Claim 5 of the instant application is fully anticipated by claim 2 of US Patent No. 10,966,610.
6. The method of claim 1, wherein the step of operatively administering the therapeutically effective amount of the first composition comprises injecting the therapeutically effective an amount of the first composition into the first area of cardiac tissue from a location outside of the heart.
3. The method of claim 1, wherein the step of operatively administering the therapeutically effective amount of the first composition comprises injecting the therapeutically effective amount of the first composition into the first area of cardiac tissue from a location outside of the heart.
See analysis above regarding claim 1 of the instant application. Claim 6 of the instant application is fully anticipated by claim 3 of US Patent No. 10,966,610.
8. A method of treating a patient having ischemic cardiac tissue resulting from diminished microvascular blood flow, comprising: 
obtaining non-invasive image data of cardiac tissue of the patient, analyzing the image data to identify the ischemic cardiac tissue; 
obtaining  composition comprising a carrier solution combined with an angiogenic growth factor, applying the composition to the anatomical structure of the patient proximate to the ischemic cardiac tissue, thereby inducing angiogenesis proximate to the composition. 

4. A method of treating a patient having ischemic cardiac tissue resulting from diminished microvascular blood flow, comprising: obtaining non-invasive image data of cardiac tissue of the patient, analyzing the image data to identify the ischemic cardiac tissue; obtaining a composition comprising a carrier combined with an angiogenic growth factor, wherein the angiogenic factor is fibroblast growth factor-1 (FGF-1) and is provided in a dose of between about 2 and 20 micrograms per kilogram that reaches a C.sub.max in less than 1 hour and that at least one of: prevents relocation of myofibrils, glycogen loss, or mitochondrial swelling and wherein the carrier is selected from at least one of hyaluronic acid, collagen gel, alginate gel, gelatin-resorcin-formalin adhesive, mussel-based adhesive, dihydroxyphenylalanine-based adhesive, chitosan, transglutaminase, poly(amino acid)-based adhesive, cellulose-based adhesive, polysaccharide-based adhesive, synthetic acrylate-based adhesives, platelet rich plasma (PRP) gel, platelet poor plasma (PPP) gel, and clot, wherein the carrier and FGF-1 are in an aqueous solution, applying the composition to the anatomical structure of the patient into the ischemic cardiac tissue, thereby inducing cardiac angiogenesis proximate to the composition.
Claim 8 of the instant application is fully anticipated by claim 4 of US Patent No. 10,966,610. The only difference being that claim 4 of US Patent No. 10,966,610 recites a specific angiogenic factor, i.e. fibroblast growth factor-1 (FGF-1), therefore claim 8 of the instant application is generic to species claim 4 within US Patent No. 10,966,610 and is fully anticipated by claim 4 within US Patent No. 10,966,610. 
9. The method of claim 8, wherein at least a portion of the composition is applied within the ischemic cardiac tissue.

4. A method of treating a patient having ischemic cardiac tissue resulting from diminished microvascular blood flow, comprising: obtaining non-invasive image data of cardiac tissue of the patient, analyzing the image data to identify the ischemic cardiac tissue; obtaining a composition comprising a carrier combined with an angiogenic growth factor, wherein the angiogenic factor is fibroblast growth factor-1 (FGF-1) and is provided in a dose of between about 2 and 20 micrograms per kilogram that reaches a C.sub.max in less than 1 hour and that at least one of: prevents relocation of myofibrils, glycogen loss, or mitochondrial swelling and wherein the carrier is selected from at least one of hyaluronic acid, collagen gel, alginate gel, gelatin-resorcin-formalin adhesive, mussel-based adhesive, dihydroxyphenylalanine-based adhesive, chitosan, transglutaminase, poly(amino acid)-based adhesive, cellulose-based adhesive, polysaccharide-based adhesive, synthetic acrylate-based adhesives, platelet rich plasma (PRP) gel, platelet poor plasma (PPP) gel, and clot, wherein the carrier and FGF-1 are in an aqueous solution, applying the composition to the anatomical structure of the patient into the ischemic cardiac tissue, thereby inducing cardiac angiogenesis proximate to the composition.
See analysis above regarding claim 8 of the instant application. Claim 9 of the instant application is fully anticipated by claim 4 of US Patent No. 10,966,610.
10. The method of claim 8, wherein at least a portion of the composition is applied outside of the ischemic cardiac tissue. 
5. The method of claim 4, wherein at least a portion of the composition is applied outside of the ischemic cardiac tissue.
See analysis above regarding claim 8 of the instant application. Claim 10 of the instant application is fully anticipated by claim 5 of US Patent No. 10,966,610.
11. The method of claim 8, wherein at least a first portion of the composition is applied within the ischemic cardiac tissue and at least a second portion of the composition is applied outside of the ischemic cardiac tissue. 
6. The method of claim 4, wherein at least a first portion of the composition is applied within the ischemic cardiac tissue and at least a second portion of the composition is applied outside of the ischemic cardiac tissue.
See analysis above regarding claim 8 of the instant application. Claim 11 of the instant application is fully anticipated by claim 6 of US Patent No. 10,966,610.
12. The method of claim 8, further comprising accessing the anatomical structure via a percutaneous path through an inner surface of a heart of the patient.
7. The method of claim 4, further comprising accessing the anatomical structure via a percutaneous path through an inner surface of a heart of the patient.
See analysis above regarding claim 8 of the instant application. Claim 12 of the instant application is fully anticipated by claim 7 of US Patent No. 10,966,610.
13. The method of claim &, further comprising accessing the anatomical structure via an outer surface of a heart of the patient. 
8. The method of claim 4, further comprising accessing the anatomical structure via an outer surface of a heart of the patient.
See analysis above regarding claim 8 of the instant application. Claim 13 of the instant application is fully anticipated by claim 8 of US Patent No. 10,966,610.
14. The method of claim 8, wherein the carrier solution is capable of adhering to an anatomical structure of the patient.
9. The method of claim 4, wherein the carrier solution is capable of adhering to an anatomical structure of the patient.
See analysis above regarding claim 8 of the instant application. Claim 14 of the instant application is fully anticipated by claim 9 of US Patent No. 10,966,610.
15. The method of claim 8, wherein the composition is contained within a biodegradable membrane. 

10. The method of claim 4, wherein the composition is contained within a biodegradable membrane.
See analysis above regarding claim 8 of the instant application. Claim 15 of the instant application is fully anticipated by claim 10 of US Patent No. 10,966,610.
16. A method of treating a region of cardiac tissue in a subject, the method comprising the steps of:
obtaining preoperative non-invasive image data of the subject, the preoperative non- invasive image data including a region of cardiac tissue,
analyzing the preoperative non-invasive image data to preoperatively identify at least one at-risk region of cardiac tissue,
preoperatively identifying at least one abnormality within a blood vessel supply to the at- risk region of cardiac tissue,
operatively administering a therapeutically effective amount of a first composition comprising at least one angiogenic factor proximate to the at least one abnormality, wherein the administration of the angiogenic factor induces growth of supplemental blood vessels proximate to the abnormality.
11. A method of treating a region of cardiac tissue in a subject, the method comprising the steps of: obtaining preoperative non-invasive image data of the subject, the preoperative noninvasive image data including a region of cardiac tissue, analyzing the preoperative non-invasive image data to preoperatively identify at least one at-risk region of cardiac tissue, preoperatively identifying at least one abnormality within a blood vessel supply to the at-risk region of cardiac tissue, operatively administering a therapeutically effective amount of a first composition comprising fibroblast growth factor-1 (FGF-1)) and is provided in a dose of between about 2 and 20 micrograms per kilogram that reaches a C.sub.max in less than 1 hour and that at least one of: prevents relocation of myofibrils, glycogen loss, or mitochondrial swelling into the at least one abnormality, wherein the FGF-1 induces growth of supplemental cardiac blood vessels proximate to the abnormality.
 Claim 16 of the instant application is fully anticipated by claim 11 of US Patent No. 10,966,610. The only difference being that claim 11 of US Patent No. 10,966,610 recites a specific angiogenic factor, i.e. fibroblast growth factor-1 (FGF-1), therefore claim 16 of the instant application is generic to species claim 11 within US Patent No. 10,966,610 and fully anticipated by claim 11 within US Patent No. 10,966,610 .  
17. The method of claim 16, wherein the step of administration of the angiogenic factor induces growth of blood vessels proximate to the abnormality, wherein at least a portion of the blood vessel supply to the at-risk region of cardiac tissue is redirected through the supplemental blood vessels. 
12. The method of claim 11, wherein the step of administration of the angiogenic factor induces growth of blood vessels proximate to the abnormality, wherein at least a portion of the blood vessel supply to the at-risk region of cardiac tissue is redirected through the supplemental blood vessels.
See analysis above regarding claim 16 of the instant application. Claim 17 of the instant application is fully anticipated by claim 12 of US Patent No. 10,966,610.
18. The method of claim 16, wherein the abnormality is located within the at-risk region of cardiac tissue. 
13. The method of claim 11, wherein the abnormality is located within the at-risk region of cardiac tissue.
See analysis above regarding claim 16 of the instant application. Claim 18 of the instant application is fully anticipated by claim 13 of US Patent No. 10,966,610.
19. The method of claim 16, wherein the abnormality is located within the region of cardiac tissue.
14. The method of claim 11, wherein the abnormality is located within the region of cardiac tissue.
See analysis above regarding claim 16 of the instant application. Claim 19 of the instant application is fully anticipated by claim 14 of US Patent No. 10,966,610.
20. The method of claim 16, further comprising the steps of:
obtaining postoperative non-invasive image data of the subject, the post-operative non- invasive image data including the at-risk region of cardiac tissue,
analyzing the post-operative non-invasive image data to identify any improvement in the blood vessel supply to the at-risk region of cardiac tissue.

15. The method of claim 11, further comprising the steps of obtaining postoperative non-invasive image data of the subject, the post-operative noninvasive, image data including the at-risk region of cardiac tissue, analyzing the post-operative non-invasive image data to identify any improvement in the blood vessel supply to the at-risk region of cardiac tissue.
See analysis above regarding claim 16 of the instant application. Claim 20 of the instant application is fully anticipated by claim 15 of US Patent No. 10,966,610.

Conclusion
This is a continuation of applicant's earlier Application No.15/641649.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/
Examiner, Art Unit 3792

/REX R HOLMES/Primary Examiner, Art Unit 3792